Citation Nr: 0816985	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-30 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for his son, K.K.L. 

ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1985 to 
November 1990.  His discharge from his period of service from 
November 1990 to November 1992 was under dishonorable 
conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 special apportionment 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant failed to report for a Board video conference 
hearing scheduled in April 2008.  


FINDINGS OF FACT

1.  The veteran is providing reasonable support for K.K.L. in 
the form of monthly child support payments of $522.00.

2.  The appellant has not demonstrated the existence of 
financial hardship.  


CONCLUSION OF LAW

The criteria for apportionment of the veteran's disability 
compensation benefits have not been met.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452 , 3.453, and 
3.458 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  However, an applicant for apportionment is "not 
seeking benefits under chapter 51, but, rather, is seeking a 
decision regarding how his benefits will be distributed under 
chapter 55."  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  
Thus a reasonable interpretation is that the VCAA does not 
apply to decisions regarding how benefits are paid.  Because 
an apportionment decision involves deciding how existing 
benefits are paid, under the reasoning in Sims, the VCAA 
would not appear to be applicable to apportionment 
adjudications.  The Board notes the appellant's arguments 
denote understanding that financial hardship is a requirement 
for special apportionments.  

In cases involving simultaneously contested claims, such as 
this one, the VA has additional regulatory responsibilities 
as to notification of the parties involved at each stage of 
the process.  See 38 C.F.R. § 19.100, et. seq.; 38 C.F.R. 
§ 20.3(p).  Review of the claims file convinces the Board 
that such notification has been adequately accomplished. 


Analysis

The veteran is in receipt of VA compensation for service-
connected disabilities.  
The appellant has requested that the veteran's VA 
compensation payments be apportioned to allow for payments to 
the veteran's son, K.K.L.  K.K.L. lives with the veteran's 
ex-wife.  

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his spouse or children, and the veteran is 
not reasonably discharging his responsibility for the 
spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 
C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving "dependents" 
additional support.

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or 
dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451. 

The evidence of record demonstrates that K.K.L. lives with 
the appellant and has done so during the entire appeal 
period.  The evidence further demonstrates that the veteran 
has been paying child support for K.K.L., albeit not 
continuously during the appeal period.  In a July 2002 
statement, the appellant has acknowledged that the veteran 
has been providing child support payments since November 
2001.  However, in November 2002, the appellant reported that 
the last payment received from the veteran was in July 2002.  
In an August 2004 statement, the appellant reported that the 
last payment received from the veteran was in March 2004.  
This evidence implies the veteran is making at least sporadic 
payments for his child.  The most recent evidence of record 
supports a finding that the veteran is making continuous 
payments.  In August 2005, the veteran submitted a financial 
statement indicating that he paid $522.00 per month in child 
support.  He has also submitted photocopies of pay stubs 
which indicate that a July 2005 paycheck was garnished 
$263.42, a second paycheck dated in July 2005 was garnished 
$281.28, and an August 2005 paycheck was garnished $259.22.  
There is no current evidence of record which indicates that 
the appellant disputes the fact that the veteran is paying 
child support in the amount of $522.00.  Thus the most recent 
evidence of record indicates that the veteran has been paying 
child support for K.K.L. in the amount of $522.00 per month 
since July 2005.  Based on this record, it cannot be said 
that the veteran is not reasonably discharging his 
responsibility for child support and, therefore, the 
requirements for an apportionment under 38 C.F.R. § 3.450 
have not been met.  

The Board must also consider whether the appellant is 
entitled to a special apportionment of the veteran's VA 
compensation benefits based upon financial hardship.  As set 
forth above, in such cases, where hardship is shown to exist, 
compensation benefits payable may be apportioned between the 
veteran and his dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  Apportionment of more than 
50 percent of the veteran's benefits is ordinarily considered 
to constitute undue hardship on him or her; but apportionment 
of less than 20 percent of his or her benefits is ordinarily 
considered insufficient to constitute a reasonable basis for 
any apportionee.  38 C.F.R. § 3.451.  

In the current case, the Board finds that financial hardship 
does not exist for the appellant.  The most recent financial 
information associated with the claims file from the 
appellant is dated in June 2003.  At that time, the appellant 
reported income of $928.00 for her self and $473.00 for 
K.K.L.  Monthly expenses were reported as follows:  mortgage 
of $850.00, food expenses of $225.00, utility payments of 
$200.00, clothing costs of $60.00, and other fees associated 
with the home of $22.00.  This equates to monthly income of 
$1401.00 and monthly expenses of $1357.00.  The appellant's 
income exceeds her expenses by $44.00.  As the appellant's 
income exceeds her reported expenses, it cannot be said that 
a financial hardship exists.  

The Board notes that, in December 2003, the appellant 
submitted a statement indicating that her monthly expenses 
had increased and that she also incurred additional expenses 
for medication.  In August 2004, the appellant reported that 
she was unable to provide for K.K.L.'s basic needs.  In March 
2005, the RO requested the veteran and the appellant to 
complete Apportionment Request Forms.  In August 2005, the 
veteran submitted the requested form.  To date, the appellant 
has not submitted the requested document.  Thus the Board is 
presented with the appellant's allegation of an increase in 
expenses and an implication of financial hardship yet there 
is insufficient evidence of record to determine if a 
financial hardship exists due to the failure of the appellant 
to supply the requested information.  While VA has a duty to 
assist a claimant in substantiating his/her claim, that duty 
is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 
224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 
(2000) (veteran cannot passively wait for help from VA).  

There has been no evidence presented to show that K.K.L. has 
been deprived of adequate food, clothing, or shelter.  
Furthermore, as found above, the veteran has been making 
payments of $522.00 per month to the appellant continuously 
since 2005.  This income was not reflected on the appellant's 
June 2003 financial statement.  Thus it appears to the Board 
that the income received by the appellant is actually in 
excess of that reported in June 2003.  This further weighs 
against a finding of financial hardship for the appellant.  

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case, because the benefit of the 
doubt cannot be given to both the appellant and the veteran.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).  Based on the 
foregoing, the Board finds that the appellant's claim for 
apportionment must be denied.   


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


